Case 5:21-cv-00076-EEF-KDM Document 22 Filed 08/04/21 Page 1 of 2 PageID #: 103




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 REGINALD HEARD                            ) NO. 5:21-CV-00076-EEF-KDM
                                           )
                                           )
 VERSUS                                    ) JUDGE ELIZABETH E. FOOTE
                                           )
                                           )
 AMIN CARTER AND                           ) MAG. JUDGE KAYLA D. MCCLUSKY
 USA TRUCKING, INC.                        )



              SUPPLEMENTAL CORPORATE DISCLOSURE STATEMENT

        NOW INTO COURT, through undersigned counsel, comes USA TRUCK, INC., who

 was misidentified in the Complaint (Doc. 1) as “USA Trucking, Inc.,” and who files this

 Corporate Disclosure Statement in response to the Court’s Second Notice (Doc. 21) dated

 August 4, 2021:

                                                1.

        Plaintiff’s Complaint misidentifies the proper defendant, USA Truck, Inc., as “USA

 Trucking, Inc.” USA Truck, Inc. filed a Corporate Disclosure Statement on July 26, 2021 (Doc.

 19). The correct legal name of the company that, upon belief, Plaintiff seeks to make defendant

 herein is “USA Truck, Inc.” There is no parent corporation or other corporation holding stock in

 USA Truck, Inc. To the extent that Plaintiff seeks to make defendant another separate company

 called “USA Trucking, Inc.,” which company may or may not exist, then undersigned counsel

 does not represent “USA Trucking, Inc.,” and “USA Trucking, Inc.” has never made an

 appearance in the captioned lawsuit.




                                                1
Case 5:21-cv-00076-EEF-KDM Document 22 Filed 08/04/21 Page 2 of 2 PageID #: 104




                                                 Respectfully submitted,

                                                    /s/ Trent P. Roddy
                                                    _________________________________
                                                    GUY D. PERRIER, T.A. #20323
                                                    TRENT P. RODDY, #29404
                                                    Perrier & Lacoste, LLC
                                                    One Canal Place
                                                    365 Canal Street, Suite 2550
                                                    New Orleans, Louisiana 70130
                                                    gperrier@perrierlacoste.com
                                                    troddy@perrierlacoste.com
                                                    dpoche@perrierlacoste.com
                                                    Tel: (504) 212-8820
                                                    Fax: (504) 212-8825

                                                    ATTORNEYS FOR DEFENDANTS,
                                                    USA TRUCK, INC. AND AMIN CARTER



                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing pleading has been delivered to all counsel of record,
 either through the CM/ECF system, depositing a copy of same in the United States mail, first
 class postage prepaid, by hand delivery or by facsimile transmission, this 4th day of August,
 2021, at their last known address of record.


                                                             /s/ Trent P. Roddy
                                                      ____________________________
                                                            TRENT P. RODDY




                                                2
